DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to Applicant’s amendments and remarks filed on February 10, 2022.
	Claims 1, 4, 9-12, 16, 18, and 20 are currently amended.  
Claims 6 and 17 are currently canceled.
Claims 21-22 are newly added.
Claims 1-5, 7-16, and 18-22 are pending and are allowed.
	
	
Response to Remarks/Amendments
35 USC § 101 Rejections.
All outstanding 35 USC 101 rejections are withdrawn in view of Applicant’s amendments adding the limitations including, “…add a new block including the new information to the vehicle configuration and history blockchain stored at the node; and … add a new block including the new information to the vehicle configuration and history blockchain stored at the other node in the vehicle configuration and history blockchain network…” in combination with the other claim limitations.  These limitations bring the claimed subject matter outside the realm of an abstract idea since these combinations of limitations are not mental processes nor are they certain methods of organizing human activity.  Therefore, all outstanding 35 USC 101 rejections are withdrawn.
	

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art reference Nagla et al. (Publication US 2018/0018723) discloses a vehicle record platform using blockchain technology.  Vehicle records are recorded using blocks linked by vehicle identification number.  The vehicle record stores historical information about vehicles, including collision information, financing information, transfer of ownership information, and other transaction information.
Prior art reference Daniel et al. (Publication US 2018/0025166) discloses a computer implemented method for validating use of a computing resource by a requester software component including: validating a characteristic of the requester; generating a first transaction defining criteria for consumption of the resource by the requester, the first transaction being encrypted with a private key from a public key/private key pair and being added as part of a block of transactions to a blockchain data structure; generating a subsequent encrypted transaction corresponding to a request of the requester to consume the resource, the subsequent transaction referring to the first transaction, wherein the subsequent transaction is validated by a transaction miner computing component from a plurality of miners by authenticating the transaction using the public key and verifying compliance with the criteria defined in each transaction.
Prior art reference Stone (Publication US 2018/0225651) discloses an aerospace commerce exchange system that may include a network, a plurality of clients operably coupled to the network, and an aerospace commerce exchange platform operably coupled to the network to provide exchange services to the clients.  At least one of the clients may be operably coupled to the aerospace commerce exchange platform via an air-to-ground wireless communication link or satellite link (or other links with which an aircraft may be associated) to provide or receive data associated with at least one of the exchange services.

Regarding claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
   	A data processing system configured to track a configuration and activity history of a vehicle, such that the data processing system comprises a blockchain network that comprises a node in a plurality of nodes configured to:
receive a request for a vehicle configuration and history blockchain stored at the node from a configuration and activity history tracking software running on the data processing system, wherein the node is configured to:
receive new information from the configuration and activity history tracking software running on the data processing system;
		add a new block including the new information to the vehicle configuration and history blockchain stored at the node; and
		send the new information to another node in the plurality of nodes of the vehicle configuration and history blockchain network and add a new block including the new information to the vehicle configuration and history blockchain stored at the other node in the vehicle configuration and history blockchain network;
	execute program code in a non-transitory computer readable storage medium configured to determine whether the configuration and activity history tracking software running on the data processing system is authorized to access the vehicle configuration and history blockchain; and
	send information from the vehicle configuration and history blockchain network to the configuration and activity history tracking software running on the data processing system in response to a determination that the configuration and activity history tracking software running on the data processing system is authorized to access the vehicle configuration and history blockchain.

Regarding claim 10, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
	A data processing system that comprises a blockchain network that comprises a node configured to:
	store a full copy of an aircraft configuration and history blockchain in a persistent storage for a number of aircraft;
	receive a request, from a tracking software on the data processing system, to access the aircraft configuration and history blockchain stored at the node;
	execute program code in a non-transitory computer readable storage medium configured to determine whether the tracking software is associated with a trusted entity;
	responsive to the tracking software being associated with a trusted entity, send information from the aircraft configuration and history blockchain network to the tracking software;
	receive new information from the tracking software;
	add a new block including the new information to the aircraft configuration and history blockchain; and
	send the new information to other nodes in the blockchain network.

Regarding claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
	A method of controlling access to a vehicle configuration and activity history in a persistent storage at a node in a plurality of nodes of a vehicle configuration and history blockchain network in a data processing system, the method comprising:
	receiving a request for a vehicle configuration and history blockchain stored at the node from a configuration and activity history tracking software running on a data processing system, wherein the node is configured for:
		receiving new information from the configuration and activity history tracking software running on the data processing system;
		adding a new block including the new information to the vehicle configuration and history blockchain stored at the node; and
		sending the new information to another node in the plurality of nodes of the vehicle configuration and history blockchain network to add a new block including the new information to the vehicle configuration and history blockchain stored at the other node in the vehicle configuration and history blockchain network;
	executing program code in a non-transitory computer readable storage medium at the node determining whether the configuration and activity history tracking software running on the data processing system is authorized to access the vehicle configuration and history blockchain; and
	sending information from the vehicle configuration and history blockchain network to the configuration and activity history tracking software running on the data processing system in response to determining that the configuration and activity history tracking software running on the data processing system is authorized to access the vehicle configuration and history blockchain.

	Claims 2, 3, 5, 7, and 9 depend from claim 1, claim 4 depends from claim 3, claim 8 depends from claim 7, claims 11 and 21-22 depend from claim 10, claims 13, 14, 16, 18, and 20 depend from claim 12, claim 15 depends from claim 14, claim 19 depends from claim 18 and are therefore allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Tuesday 9:00 am - 5:00 pm and Thursday 9:00 am - 1:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666